         Case 2:19-cr-00026-ABJ Document 28 Filed 05/24/19 Page 1 of 23



                                                                             FiLED
                                                       U S OISTRICT CUL'SJ,
                      IN THE UNITED STATES DISTRICT COlIR%'' 0- WVSHtKi
                            FOR THE DISTRICT OF WYOMING'
                                                                    ,2D!9M.M2^ PM l=iiO
                                                                             k 1 '; r tj   P L c.^
                                                                         'cHEYBmt
  UNITED STATES OF AMERICA,                             No.     19-CR-26-J


                        Plaintiff,                     Cts 1-8:       18U.S.C.§1343
                                                                      (Wire Fraud)
         V.

                                                       Ct 9-10:       18 U.S.C.§ 1348(1)
 ROBERT WILLIAM MITCHELL,                                             (Securities Fraud)
     a/k/a Bob Mitchell,
                                                       Cts 11-12:     18 U.S.C.§ 1341
     (Counts 1-15)
                                                                      (Mail Fraud)

 and
                                                       Ct 13:         18 U.S.C.§ 371
                                                                      (Conspiracy to Commit
 JUSTIN WALLACE HERMAN,                                               Securities Fraud)
        (Counts 13-19)
                                                       Ctl4:          15 U.S.C.§§ 78j(b) and
                       Defendants.                                    78ffand 18U.S.C.§2
                                                                      (Securities Fraud and
                                                                      Aiding and Abetting)

                                                       Ct 15:         18 U.S.C.§ 1349
                                                                      (Conspiracy to Commit
                                                                      Wire Fraud)

                                                       Cts 16-19:     18 U.S.C.§ 1028A(a)(l)
                                                                      (Aggravated Identity
                                                                      Theft)

                                                              **FORFEITURE NOTICE**



                        SUPERSEDING INDICTMENT


THE GRAND JURY CHARGES THAT:

       1;     The United States Securities and Exchange Commission(SEC)is an agency ofthe

United States government that enforces federal securities laws. The SEC has the power to suspend
         Case 2:19-cr-00026-ABJ Document 28 Filed 05/24/19 Page 2 of 23




the public sale of regulated securities, and to prohibit individuals from participating in offerings

ofregulated securities.

       2.       On March 30, 1999, the SEC barred Defendant ROBERT WILLIAM

MITCHELL,a/k/a Bob Mitchell, from participation in penny-stock offerings. This order was in

effect at all times relevant to this indictment.


       3.       On January 25,2013,Defendant MITCHELL organized Bravo Two Zero Partners

LLC as a Colorado limited-liability company. That same day, MITCHELL opened an account at

JPMorgan Chase Bank (which account number ended in 2110) in the name of Bravo Two Zero

Partners LLC. MITCHELL controlled this account as the only authorized signer.

       4.       On February 5, 2014, Defendant MITCHELL opened an account at Wells Fargo

Bank (which account number ended in 5707) in the name of Bravo Two Zero Partners LLC.

MITCHELL controlled this account as the only authorized signer.

       5.       Beginning May 27, 2008, and continuing through at least April 13, 2015,

EcoEmissions Solutions Inc.(EcoEmissions) was an issuer of securities required to file reports

under section 15(d)ofthe Securities Exchange Act of 1934(15 U.S.C. § 78o(d)).

       6.       On March 23, 2015, EcoEmissions filed with the Delaware Secretary of State

amendments changing its name to NuTech Energy Resources Inc. The company continued,

however,to use the name EcoEmissions on stock certificates.

       7.      On June 26, 2015, NuTech Energy Resources Inc.(NuTech) changed its trading

symbol from ECMZ to NERG.

       8.      The SEC suspended trading ofNuTech stock on May 20,2016.
         Case 2:19-cr-00026-ABJ Document 28 Filed 05/24/19 Page 3 of 23




       9.     . Begiiming no later than 1983 and continuing through at least April 8, 2016, Elite

Data Services Inc. a/k/a DEAC was an issuer with a class ofsecurities registered under section 12

ofthe Securities Exchange Act of 1934(15 U.S.C.§ 78/).

                              TheScheme toDefra udInvestors

        10.    Beginning on a date unknown to the grandjury but no later than May 18,2012,and

continuing throng at least January 17, 2017, Defendant ROBERT WILLIAM MITCHELL,

a/k/a Bob Mitchell, with intent to defraud, knowingly devised and intended to devise a scheme

and artifice to defraud("the scheme"), and MITCHELL willfully participated in the scheme with

knowledge ofits fraudulent intent.

        11.    Investors and potential investors believed a natural gas production venture could be

profitable by using a downhole tool to reduce production costs, and by taking control of existing

but unused wells. As part ofthe scheme. Defendant MITCHELL encouraged and took advantage

of this belief by(among other things) claiming that he had a legal right to a number of existing

wells free and clear of any debt.

       12.     It was further part of the scheme that Defendant MITCBDELL told potential

investors, and caxised other individuals to tell potential investors, that MITCECELL could make a

natural gas production venture successful by using investors' money to acquire and "clean up" a

shell company, and then use the cleaned-up shell to enrich investors by giving them shares of a

public company, which shares the investors could then sell. In fact, MITCHELL did not intend

to make the natural gas production venture successful, and did not intend to give, and did not give,

investors shares that the investors could sell or otherwise use to enrich themselves.

       13.     It was further part of the scheme that Defendant MITCHELL told potential

investors, and caused other individuals to tell potential investors, that investors' money would be
         Case 2:19-cr-00026-ABJ Document 28 Filed 05/24/19 Page 4 of 23




used to pay business expenses. In fact, MITCHELL intended to use, and used, a majority of

investors' money to pay his personal expenses.

       14.     It was- further part of the scheme that Defendant MITCHELL caused a stock

transfer company to issue restricted shares of EcoEmissions common stock to investors in

Wyoming and elsewhere. MITCHELL did this at least in part to give investors the false

impression that the company was moving forward and they would see a return on their investments.

        15.    It was further part of the scheme that Defendant MITCBDELL used false

information to convince a stock transfer company to issue free-trading shares ofNuTech stock to

MITCHELL,individxials related to MITCHELL, and entities controlled by MITCHELL and

related individuals.

       16.     It was further part of the scheme that Defendant MITCBDELL, and related

individuals and entities, sold NuTech shares to the public. MITCHELL concealed these sales

from investors in Wyoming,and did not share the money he earned from these sales with investors

in Wyoming.

       17.     It was further part of the scheme that Defendant MITCHELL withheld from

investors in Wyoming original stock certificates for free-trading shares ofNuTech.

       18.     It was further part of the scheme that Defendant MITCHELL concealed his

involvement with, and control over, NuTech by employing a nominee chief executive officer to

sign documents and to make statements to investors and to the public.

       19.     It was further part of the scheme that Defendant MITCBCELL concealed from

investors that he was barred by the SEC from participation in penny-stock offerings.

       20.     It was further part ofthe scheme that Defendant MITCBDELL solicited investments

in Elite Data Services Inc. a/k/a DEAC by claiming that DEAC was a way for investors to recoup
           Case 2:19-cr-00026-ABJ Document 28 Filed 05/24/19 Page 5 of 23




losses jBrom their Nutech investments, and by promising returns within weeks. In fact,

MITCHELL used the investors' money to pay his personal expenses.

                                     COUNTS ONE - EIGHT
                                  Wire Fraud -18 U.S.C.§ 1343

          21.     On or about the dates listed below,in the District of Wyoming and elsewhere, with

intent to defraud, and for the purpose of executing the scheme described in paragraphs 1-20

(which are incorporated herein), and to obtain property by materially false and fraudulent

pretenses^ representations, and promises. Defendant ROBERT WILLIAM MITCHELL, a/k/a

Bob Mitchell, did knowingly cause signs, signals, and sounds to be transmitted in interstate

commerce by means of wire conunxmication; specifically, the below-listed transfers of money

from Wyoming to a bank account held in the name of Bravo Two Zero Partners LLC in.Colorado.

 COUNT               DATE                           WIRE COMMUNICATION
   One          February 7,2014  Wire transfer of $14,000 by D.F.B. through First Interstate
                                 Bank to a JPMorgan Chase Bank account ending in 2110
   Two          March 6,2014     Wire transfer of $10,000 from H.S. through First State Bank
                                 of Newcastle to a Wells Fargo Bank account ending in 5707
  Three         April 30,2014    Wire transfer of $50,000 from M.M. through First National
                                 Bank to a Wells Fargo Bank account ending in 5707
   Four         December 22,2014 Wire transfer of $20,000 from N.M. through First National
                                 Bank to a Wells Fargo Bank account ending in 5707
   Five         March 30,2015    Wire transfer of $30,000 from J.G. through First National
                                 Bank to a Wells Fargo Bank account ending in 5707
    Six         June 5,2015      Wire transfer of $10,000 from K.M. and N.M. through First
                                 National Bank to a Wells Fargo Bank account ending in 5707
  Seven         November 9,2015 Wire transfer of $10,000 from J.R. through First Interstate
                                 Bank to a Wells Fargo Bank accoimt ending in 5707
   Eight        April 8,2016     Wire transfer of $50,000 from K.M. throu^ First Northern
                                 Bank of Wyoming to a Wells Fargo Bank account ending in
                                    5707


       In violation of 18 U.S.C. § 1343.
          Case 2:19-cr-00026-ABJ Document 28 Filed 05/24/19 Page 6 of 23




                                       COUNTS NINE & TEN
                              Securities Fraud -18 U.S.C.§ 1348(1)

        22.     On or about the dates listed below,in the District of Wyoming and elsewhere, with

intent to defraud, and for the purpose of executing the scheme described in paragraphs 1-20

(which are incorporated herein), Defendant ROBERT WILLIAM MITCHELL, a/k/a Bob

Mitchell, did knowing and intentionally execute a scheme and artifice to defraud a person in

cormection with the securities described below.

 COUNT            DATE                            EXECUTION OF SCHEME
   Nine       March 30,2015      Defendant MITCBDELL caused J.G. to pay $30,000 for shares of
                                 EcoEmissions Solutions Inc. a/k/a NuTech Energy Resources
                                 Inc., which company was at the time an issuer required to file
                                 reports under section 15(d) of the Securities Exchange Act of
                                 1934(15 U.S.C. §78oCd))
    Ten       April 8,2016       Defendant MITCHELL caused K.M. to pay $50,000 for shares
                                 of Elite Data Services Inc. a/k/a DEAC, which company was at
                                 the time an issuer with a class of securities registered under
                                 section 12 of the Securities Exchange Act of 1934 (15 U.S.C.
                                § 78/)

        In violation of 18 U.S.C. § 1348(1).

                                COUNTS ELEVEN & TWELVE
                                     Mail Fraud -18 U.S.C.§ 1341

        23.     On or about the dates listed below,in the District of Wyoming and elsewhere, with

intent to defraud, and for the purpose of executing the scheme described in paragraphs 1-20

(which are incorporated herein), and to obtain property by materially false and fraudulent

pretenses, representations, and promises. Defendant ROBERT WILLIAM MITCHELL,a/k/a

Bob Mitchell, did knowingly cause to be delivered by U.S. Mail, according to the direction

thereon, the matters described below, each of which contained one or more EcoEmissions

Solutions Inc. stock certificates.
         Case 2:19-cr-00026-ABJ Document 28 Filed 05/24/19 Page 7 of 23




  COUNT           DATE                     DELIVERY METHOD AND MATTER
   Eleven    May 1, 2015       U.S. Postal Service Priority Mail packet bearing tracking number
                               9405-5036-9930-0048-6269-57, and addressed to a post office
                               box in Casper, Wyoming
  Twelve     May 26,2015       Envelope bearing postage paid in Gillette, Wyoming, and
                               addressed to a street address in Thayer, Kansas

       In violation of 18 U.S.C. § 1341.

                               ThePump-and-Dump Conspiracy


       24.     Generally, a"pump-and-dump"is a form ofsecurities fraud where the conspirators

manipulate demand for a stock and the stock's price, and then sell their shares ofthat stock to the

public at an artificially high price. The first step in a "pump-and-dump" is for the conspirators to

gain control over a publicly-traded company and that company's free-trading shares. This allows

the conspirators to control the market for that company's stock. After acquiring control of a

company and its free-trading shares, the conspirators will "pump" the stock's price by.(among

other things) disseminating false and misleading information that makes the company appear to be

more valuable than it is. After fraudulently "pumping up" the price of a stock, the conspirators

"dump"their shares by selling them to unwitting investors.

                                      COUNT THIRTEEN
                  Conspiracy to Commit Securities Fraud -18 U.S.C.§ 371

       25.     Paragraphs 1-8 and 24 are re-alleged for purposes ofcharging Count 13.

       26.     Beginning on a date unknown to the grand jury but no later than on or about

November 25,2014,and contmiiing through on or about May 17,2016,in the District ofWyoming

and elsewhere. Defendants ROBERT WILLIAM MITCHELL, a/k/a Bob Mitchell, and

JUSTIN WALLACE HERMAN did knowingly, unlawtully, and willfully combine, conspire,

confederate, and agree with one another, and with other persons known and unknown to the grand
         Case 2:19-cr-00026-ABJ Document 28 Filed 05/24/19 Page 8 of 23




jury, to cominit an offense against the United States; that is, securities fraud in violation of 15

U.S.C. §§ 78j(b) and 78ff, and 17 C.F.R.§ 240.10b-5.

                                    Purpose ofthe Conspiracy

       27.     The purpose ofthe conspiracy was to unjustly enrich the Defendants and their co-

conspirators by artificially inflating the market price of, and demand for, the common stock of

NuTech Energy Resources Inc.(NuTech).

                              Manner and Means ofthe Conspiracy

       28.     It was part ofthe conspiracy that Defendants MITCHELL and HERMAN agreed

with one another and with persons known and unknown to the grand jury to "pump-and-dump"

NuTech common stock; that is, the conspirators agreed:

               a. to acquire control ofNuTech and its free-trading shares;

               b. to artificially inflate the market price of, and demand for," NuTech common
                  stock by causing false and misleading information about NuTech to be released
                  to the public, and by manipulative trading ofNuTech shares; and

             = c. to sell NuTech stock to unwitting investors at the artificially inflated price.

       29.     It was further part ofthe conspiracy that Defendants MITCHELL and HERMAN

took control of EcoEmissions Solutions Inc.(EcoEmissions) through an agreement that included

the purchase of convertible notes. The convertible notes allowed the holder to convert the debt

represented by the notes into shares of EcoEmissions stock. At the time, EcoEmissions was a

publicly-traded company using trading symbol ECMZ.

       30.     It was further part ofthe conspiracy that Defendants MITCHELL and HERMAN

changed the name of EcoEmissions to NuTech Energy Resources Inc., and changed the trading

symbol to NERG.
         Case 2:19-cr-00026-ABJ Document 28 Filed 05/24/19 Page 9 of 23




       31.     It was further part ofthe conspiracy that Defendant HERMAN paid an attorney to

create false and misleading attorney-opinion letters related to NuTech.

       32.     It was further part ofthe conspiracy that Defendants HERMAN and MITCHELL

used false information (including the false and misleading attomey-opinion letters) to convince a

stock transfer company to issue free-trading shares of NuTech stock to the conspirators,

individuals related to the conspirators, and entities controlled by the conspirators.

       33.     It was further part ofthe conspiracy that Defendants MITCHELL and HERMAN

used nominees to hold NuTech shares in order to disguise each defendant's ownership and control

offree-tradmg NuTech shares.

       34.     It was further part ofthe conspiracy that Defendants MITCBDELL and HERMAN

used a nominee chief executive officer, whose name was used to sign documents and to make

statements to investors and to the public, in order to conceal the Defendants' involvement with,,

and control over, NuTech.

       35.     It was further part ofthe conspiracy that Defendants MITCHELL and HERMAN

caused false and misleading information about NuTech to be distributed, including throng a

website and by means of press releases. Following the distribution of false and misleading

information, and their manipulative trading,the Defendants and their co-conspirators sold NuTech

shares to unwitting investors.

       36.     It was further part ofthe conspiracy that Defendants MITCBffiLL and BDERMAN

used, and caused others to use, interstate wire transmissions in furtherance ofthe conspiracy.
        Case 2:19-cr-00026-ABJ Document 28 Filed 05/24/19 Page 10 of 23




                                          Overt Acts


        The following overt acts were committed in furtherance ofthe conspiracy.

        37.    On or about November 25, 2014, MITCHELL created the email address

kevin@nutechenr.com.

        38.    No later than November 25, 2014, MITCHELL created and posted online the

website www.nutechenr.com to publish false and misleading information about NuTech. This

website was available nationwide, including in the District of Wyoming, through at least May

2016.


        39.    On or about December 22, 2014, MITCHELL convinced N.M. to wire $20,000

from Gillette, Wyoming,to MITCHELL in Colorado. That same day, MITCHELL caused M.P.

to wire $100,000 to MITCHELL.

        40.    On December 23, 2014, MITCHELL wired $10,000 to HERMAN and $80,000

to attorney I.H. This money came from the $20,000 N.M. wired to MITCBDELL and the $100,000

M.P. wired to MITCHELL on the day before.

        41.    Between on or about January 8 and January 15, 2015, HERMAN instructed

attomey I.H. to wire money to T.C. and to other persons involved in the Defendant's purchase of

the EcoEmissions convertible notes. This money came from the $80,000 MITCHELL wired to

I.H. on December 23,2014.

        42.    On or about January 21, 2015, MITCHELL and HERMAN directed T.C. to

amend EcoEmissions' articles of incorporation to change the name of the company to NuTech

Energy Resources Inc., and to authorize the issuance of up to 60 billion shares ofcommon stock.

The amendment was filed with the Delaware Secretary ofState on March 23,2015.




                                              10
        Case 2:19-cr-00026-ABJ Document 28 Filed 05/24/19 Page 11 of 23




       43.      On or about July 10,2015,HERMAN emailed documents to Pacific Stock Transfer

Company to support the issuance offree-trading shares of NuTech. These documents included:

             a. a resolution of NuTech's board of directors, which bears the apparent,signature of
                K.T. as NuTecii's chief executive officer, that claims the company's board of
                directors had met and authorized the issuance of free-trading shares of NuTech
                common stock based on the "legal conversion from debt to equity as presented to
                the Transfer Agent,Pacific Stock Transfer"; and

             b. an instruction letter directing issuance of more than 12 billion free-trading shares
                to a number individuals and entities, including individuals and entities related to
                MITCHELL and HERMAN.


       44.      On or about July 27,2015,HERMAN emailed documents to Pacific Stock Transfer

Company to support the issuance offree-trading shares ofNuTech. These documents included:

             a. a backdated debt-assignment agreement that made it appear MITCHELL and
                HERMAN had acquired convertible debts one year before they actually acquired
                the debts; and

             b. a notice ofconversion signed by HERMAN and bearing the apparent signature of
                K.T. as NuTech's chief executive officer.

       45.      On August 18, 2015, MITCHELL emailed an application to Kingdom Trust

Company to open an account for Bravo 20 Partners to hold shares ofNuTech.

       46.      On August 18,2015, HERMAN caused an apphcation to be emailed to Kingdom

Trust Company to open an account for Intrepid Capital Holdings Corp. to hold shares ofNuTech.

       47.      On August 19,2015,HERMAN sent an email to Pacific Stock Transfer Company

regarding the issuance of free-trading shares of NuTech in which he states, "All the free trading

shares are being issued on percentage basis ofownership from the cumulative dollar consideration

which was pretty good number of $280,000." [5/c.] The email also contained the following

documents:


             a. a backdated debt-assignment agreement that made it appear MITCHELL and
                HERMAN had acquired convertible debts one year before they actually acquired
                the debts;


                                                 11
        Case 2:19-cr-00026-ABJ Document 28 Filed 05/24/19 Page 12 of 23




             b. an altered outgoing wire transfer request falsely showing that MITCHELL had
                wired $280,000 from Bravo 20 Partners' bank account to I.H. on December 23,
                2014, for the "ECMZ Debt Conversion," when in fact MITCHELL wired only
                $80,000 to LH. on that day;

             c. a notice ofconversion signed by BDERMAN and bearing the apparent signature of
                K.T. as NuTech's chiefexecutive officer; and

             d. a spreadsheet listing who should receive free-trading shares ofNuTech.

       48.      On August 22,2015,HERMAN sent an email to Pacific Stock Transfer Company

regarding the issuance of free-trading shares of NuTech in which he states, "In case you were

confused, all the parties getting the stock via debt conversion are shareholders of Bravo 20 and its

a distribution to its ownership. That's how the 280 was used to buy that particular debt."[5zc.]

       49.      On or about September 2,2015,HERMAN sent an email containing documents to

Pacific Stock Transfer Company to support the issuance offree-trading shares ofNuTech. These

documents included:


             a. a purchase and assignment ofinterest in wells and leases dated December 23,2014,
                that claims to transfer 5 billion shares ofEcoEmissions stock to Bravo 20 Partners
                in exchange for $280,000 and an assignment of wells;

             b. an altered outgoing wire transfer request and altered bank statement falsely showing
                that MITCHELL had wired $280,000 from Bravo 20 Partners' bank account to
                LH. on December 23, 2014, for the "ECMZ Debt Conversion," when in fact
                MITCHELL wired only $80,000 to LH. on that day;

             c. a notice of conversion signed by HERMAN and bearing the apparent signature of
                K.T. as NuTech's chiefexecutive officer; and

             d. an email showing that NuTech's trading symbol had changed to NERG on June 26,
                2015.


       50.      On or about September 16, 2015, HERMAN caused attomey LH. to create two

attorney-opinion letters related to the issuance of free-trading shares of NuTech as if the letters

had been written by LH. and contained his legal opinions. In fact, each letter was written in



                                                 12
         Case 2:19-cr-00026-ABJ Document 28 Filed 05/24/19 Page 13 of 23




significant part by HERMAN and contained false and misleading information. Attomey I.H. did

not review the information in each letter before signing and issuing each letter on his letterhead.

        51.      On or about September 18,2015, HERMAN sent two email messages containing

documents to Pacific Stock Transfer Company to support the issuance of firee-trading shares of

NuTech. These documents included:

              a. statements ofnon-affiliation that falsely state MITCHELL and HERMAN are not
                 affihates of, and did not control, NuTech;

              b. apurchase and assignment ofinterest in wells and leases dated December 23,2014,
                 that claims to transfer 5 billion shares ofEcoEmissions' stock to Bravo 20 Partners
                 in exchange for $280,000 and an assignment of wells;

              c. the two attomey-opinion letters described in paragraph 50;

              d. a resolution ofNuTech's board of directors, which bears the apparent signature of
                 K.T. as NuTech's chief executive officer, that claims the company's board of
                 directors had met and authorized the issuance of shares based on the "legal
                 conversion from debt to equity as presented to the Transfer Agent, Pacific Stock
                 Transfer";

              e. a notice of conversion signed by BDERMAN and MITCHELL, and bearing the
                 apparent signature ofK.T. as NuTech's chiefexecutive officer, claiming to convert
                 an unpaid note into approximately 13 billion shares ofnon-restricted NuTech stock;
                 and


              f. statements of non-affiliation signed by N.M.,K.M., and C.J.H.

       52.       On or about September 23, 2015, HERMAN caused attomey I.H. to create an

attomey-opinion letter related to the issuance offfee-frading shares ofNuTech as ifthe letter had

been written by I.H. and contained his legal opinions. In fact, the letter was written in significant

part by BERMAN and contained false and misleading information. Attomey I.H. did not review

the information in the letter before signing and issuing the letter on his letterhead.




                                                 13
        Case 2:19-cr-00026-ABJ Document 28 Filed 05/24/19 Page 14 of 23




       53.      On or about September 23, 2015, BDERMAN emailed documents to Pacific Stock

Transfer Company to support the issuance of free-trading shares of NuTech. These documents

included:


             a. the attorney-opinion letter described in paragraph 52; and

             b. a purchase and assignment ofinterest in wells and leases dated December 23,2014,
                that claims to transfer debtinstruments,consulting agreements,and 5 billion shares
                of EcoEmissions stock to Bravo 20 Partners in exchange for $280,000 and an
                assignment of wells, and bears the forged and unauthorized signatures ofD.R. and
                G.P.


       54.      On September 26, 2015, HERMAN emailed a statement of non-affiliation to

Pacific Stock Transfer Company to support the issuance of free-trading shares of NuTech. The

statement included the forged and unauthorized digital signatures ofD.R. and G.P.

       55.      On September 28,2015, HERMAN emailed documents to Pacific Stock Transfer

Company to support the issuance offree-trading shares ofNuTech,including corporate resolutions

signed by K.M. and C.J.H. in Wyoming. That same day. Pacific Stock Transfer Company issued

approximately 13 billion free-trading shares of NuTech to a number of individuals and entities,

including individuals and entities related to MITCHELL and HERMAN.These stock certificates

were shipped by interstate courier to HERMAN in Pennsylvania.

       56.      Between on or about November 3 and November 9, 2015, HERMAN,

MITCBDELL,and their co-conspirators sold approximately 6.3 million shares ofNuTech stock to

the public. During this time period, at least one investor in Wyoming purchased NuTech shares in

a public sale. BDERMAN,MITCHELL,and their co-conspirators used Skype to coordinate their

sales of NuTech stock, and timed their sales to coincide with email promotions containing false

and misleading information about NuTech.




                                                14
         Case 2:19-cr-00026-ABJ Document 28 Filed 05/24/19 Page 15 of 23




       57.     On or about March 1, 2016, MITCHELL created a Q3 2015 financial statement

and disclosure for NuTech. This document was posted online at www.otcmarkets.com, where it

could be accessed in the District of Wyoming.

       58.     On or.about March 7,2016,HERMAN caused I.H. to create an attomey letter with

respect to current information for NuTech as if the statement had been written by LH. and

contained his legal opinions. In fact, the letter was written in significant part by HERMAN and

contained false and misleading information, Attomey I.H. did not review the information in the

letter before signing and issuing it on his letterhead.

       59.     On or about March 7,2016,MITCHELL used kevin@nutechenr.com to login and

post the attomey letter with respect to current information described in paragraph 58 online at

www.otcmarkets.com, where the letter could be accessed in the District of Wyoming.

       60.     On or about April 4, 2016, HERMAN created an attomey letter with respect to

current information for NuTech dated April 3, 2016, as ifthe letter had been written by LH. and

contained his legal opinions. In fact, the letter was written in significant part by HERMAN and

contained false and misleading inforaaation. Attomey LH. did not review the information in the

statement before signing and issuing it on his letterhead.

       61.     On or about April 4,2016, MITCBDELL used kevin@nutechenr.com to login and

post the attomey letter with respect to current information described in paragraph 60 online at

www.otcmarkets.com, where the letter could be accessed in the District of Wyoming.

       62.     On or about April 21, 2016, MITCHELL used kevin@nutechenr.com to

communicate with staffat OTC Markets Group,and to login and update NuTech's online company

profile published at www.otcmarkets.com, where that profile could be accessed in the District of

Wyoming,



                                                 15
        Case 2:19-cr-00026-ABJ Document 28 Filed 05/24/19 Page 16 of 23




       63.     On or about May 10,2016, MITCHELL emailed the text ofa press release to staff

at OTC Markets Group. The email claimed that a Russian company had offered to buy NuTech

for 2.5 cents per share.

       64.     On or about May 16, 2016, MITCHELL wrote a script for K.T. to read on an

investor conference call, which was available nationwide, including in the District of Wyoming.

Following the script, K.T. provided false and misleading information about(among other things)

the alleged offer to purchase NuTech.

       65.     Beginning no later than May 9 and continuing throu^ at least May 19, 2016,

EEERMAN and MITCHELL sold approximately 65.5 million NuTech shares to the public.

During this time period, at least one investor in Wyoming purchased NuTech shares in a public

sale. As a result ofthese sales, MITCBDELL received from Kingdom Trust over $103,000 on May

16 and over $28,000 on May 17.

       66.     On or about May i7,2016,MITCBDELL wired $10,000 to EffiRMAN.This money
came from the approximately $131,000 MITCHELL had received from Kingdom Trust on May

16 and May 17.

       All in violation of 18 U.S.C. § 371.

                                    COUNT FOURTEEN
               Securities Fraud and Aiding and Abetting -15 U.S.C.§§ 78j(b)
                                 and78ffandl8U.S.C.§2

       67.     Paragraphs 1-8,24, and 27-66 are re-alleged for purposes ofcharging Count 14.

       68.     Beginning on a date unknown to the grand jury but no later than on or about

November 25,2014,and continuing through on or about May 17,2016,in the District ofWyoming

and elsewhere. Defendants ROBERT WILLIAM MITCBDELL, a/k/a Bob Mitchell, and

JUSTIN WALLACE BDERMAN knowingly and willfully used and employed, and aided and


                                              16
        Case 2:19-cr-00026-ABJ Document 28 Filed 05/24/19 Page 17 of 23




abetted the use and employment of, manipulative and deceptive devices and contrivances,contrary

to Rule lOb-5 of the Rules and Regulation of the United States Securities and Exchange

Commission, 17 C.F.R. § 240.1Ob-5, by:

       a. employing a device, scheme,and artifice to defraud;

       b. making untrue statements ofmaterial facts, and failing to state material facts necessary

             in order to make the statements made,in light of the circumstances under which they

             were made,not misleading; and

       c. engaging in acts, practices, and a course of business which would, and did, operate as

             a fraud and deceit upon investors and potential investors in NuTech Energy Resources.

             Inc.


in connection with purchases and sales of NuTech Resources Inc. securities, directly and

indirectly, by use of means and instrumentalities ofinterstate,commerce and the mails.

       In violation of 15 U.S.C. §§ 78j(b) and 78ff, and 18 U.S.C. § 2.

                                       COUNT FIFTEEN
                     Conspiracy to Commit Wire Fraud -18 U.S.C.§ 1349

       69.      Paragraphs 1-8,24, and 27-66 are re-alleged for purposes ofcharging Count 15.

       70.      Beginning on a date unknown to the grand jury but no later than on or about

November 25,2014,and continuing through oil or about May 17,2016,in the District ofWyoming

and elsewhere. Defendants ROBERT WILLIAM MITCHELL, a/k/a Bob Mitchell, and

JUSTIN WALLACE HERMAN, with intent to defi:aud investors, did knowingly, unlawfully,

and willfully combine, conspire, confederate, and agree with one another, and with other persons

known and unknown to the grandjury,to commit wire fraud in violation of 18 U.S.C. § 1343;that

is, to "pump-and-dump" securities ofNuTech Energy Resources Inc.

       In violation of 18 U.S.C. § 1349.

                                                17
        Case 2:19-cr-00026-ABJ Document 28 Filed 05/24/19 Page 18 of 23




                             COUNTS SIXTEEN - NINETEEN
                    Aggravated Identity Theft-18 tJ.S.C.§ 1028A(a)(l)

       71.    On or about the dates listed below, in the District of Wyoming and elsewhere,

Defendant JUSTIN WALLACE HERMAN did knowingly possess and use, without lawful

authority, a means of identification of another person during and in relation to a wire fraud

conspiracy in violation of 18 U.S.C. § 1349, and the Defendant did so knowing that the means of

identification belonged to another actual person; that is, in furtherance of the "pump-ahd-dump"

conspiracy charged in Count 15 ofthis indictment. Defendant HERMAN emailed the documents

and means ofidentification described below to Pacific Stock Transfer Company.


  COUNT             DATE                          MEANS OF IDENTIFICATION
  Sixteen     September 23,2015      A purchase and assignment of interest in wells and leases
                                     dated December 23, 2014, bearing the forged and
                                     unauthorized digital signature of D.R., who is a real person
                                     known to the grandjury
 Seventeen    September 23,2015      A purchase and assignment of interest in wells and leases
                                     dated December 23, 2014, bearing the forged and
                                     unauthorized digital signature of G.P., who is a real person
                                     known to the grand jury
  Eighteen    September 26,2015      A statement of non-affiliation bearing the forged and
                                     unauthorized digital signature of D.R., who is a real person
                                     known to the grand jury
 Nineteen     September 26,2015      A statement of non-affiliation bearing the forged and
                                     unauthorized digital signature of G.P., who is a real person
                                     known to the grand jury

       In violation of 18 U.S.C. § 1028A(a)(l).

                                  FORFEITURE NOTICE


       The allegations set forth above are hereby re-alleged and incorporated by reference for the

purpose of alleging forfeitures. Upon conviction of any offense in violation of 18 U.S.C.

§§ 1341, 1343, or 1349, Defendants ROBERT WILLIAM MITCHELL, a/k/a Bob Mitchell,

and JUSTIN WALLACE HERMAN shall forfeit to the United States of America, under 18



                                               18
        Case 2:19-cr-00026-ABJ Document 28 Filed 05/24/19 Page 19 of 23




U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), any property, real or personal, which constitutes

or is derived from proceeds traceable to the offenses.

       The property to be forfeited by Defendant MITCHELL includes, but is not limited to, a

moneyjudgment for the proceeds obtained by MITCHELL from the scheme to defraud investors,

and the proceeds obtained by MITCHELL from the "pump-and-dump" conspiracy.

       The property to be forfeited by Defendant HERMAN includes, but is not limited to, a

moneyjudgment for the proceeds obtained by HERMAN from the "pump-and-dump"conspiracy.

       The United States of America shall be entitled to forfeiture of substitute property under 21

U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c), if any of the property described above,

as a result of any act or omission of the Defendant: cannot be located upon the exercise of due

diligence; has been transferred or sold to, or deposited with, a third party; has been placed beyond

the jurisdiction of the court; has been substantially diminished in value; or has been commingled

with other property which cannot be divided without difficulty.

       All pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c).

                                                A TRUE BILL:



                                                Ink Signature on File in Clerk's Office
                                                FOREPERSON


                                        -

 MARK A. KLAASSEN
 United States Attorney




                                                19
     Case 2:19-cr-00026-ABJ Document 28 Filed 05/24/19 Page 20 of 23




                          PENALTY SUMMARY


DEFENDANT NAME:            ROBERT WILLIAM MITCHELL,a/k/a Bob Mitchell,

DATE:                      May 21, 2019

INTERPRETER NEEDED:        No


VICTIM(S):                 Yes

OFFENSE/PENALTIES:
                  Cts:l-8 18 U.S.C.§ 1343
                          (Wire Fraud)

                           0-20 Years Imprisonment
                           Up To $250,000 Fine
                           3 Years Supervised Release
                           $100 Special Assessment

                 Cts: 9-10 18 U.S.C.§ 1348(1)
                           (Securities Fraud)

                           0-25 Years Imprisonment
                           Up To $250,000 Fine
                           5 Years Supervised Release
                           $100 Special Assessment

                Cts: 11-12 18 U.S.C.§ 1341
                           (Mail Fraud)

                           0-20 Years Imprisonment
                           Up To $250,000 Fine
                           3 Years Supervised Release
                           $100 Special Assessment

                    Ct:13 18U.S.C.§371
                          (Conspiracy to Commit Securities Fraud)

                           0-5 Years Imprisonment
                           NMT $250,000 fine
                           3 years supervised release
                           $100 special assessment
        Case 2:19-cr-00026-ABJ Document 28 Filed 05/24/19 Page 21 of 23




                       Ct: 14 15 U.S.C.§§ 78j(b) and 78ff and 18 U.S.C.§ 2
                              (Securities Fraud and Aiding and Abetting)

                              0-20 Years Imprisonment
                              $5,000,000 Fine
                              3 Years Supervised Release
                              $100 Special Assessment

                       Ct:15 18 U.S.C.§ 1349
                             (Conspiracy to Commit Wire Fraud)

                              0-20 years imprisonment
                              NMT $250,000 fine
                              3 years supervised release
                              $100 special assessment

TOTALS:                       NMT 295 Years Imprisonment
                              Up To $8,500,000 Fine
                              5 Years Supervised Release
                              $1,500 Special Assessment

AGENT:                        Tim Pikas, DOI-OIG
                              Sonia Hacker, USPIS

AUSA:                         Eric J. Heimann, Assistant United States Attorney

ESTIMATED TIME OF
TRIAL:                        10 days

WILL THE GOVERNMENT
SEEK DETENTION IN THIS
CASE:                         No


ARE THERE DETAINERS
FROM OTHER
JURISDICTIONS:                No
        Case 2:19-cr-00026-ABJ Document 28 Filed 05/24/19 Page 22 of 23




                              PENALTY SUMMARY


DEFENDANT NAME:                JUSTIN WALLACE HERMAN


DATE:                          May 21,2019

INTERPRETER NEEDED:            No


VICTIM(S):                     Yes


OFFENSE/PENALTIES:
                       Ct: 13 18 U.S.C.§ 371
                              (Conspiracy to Commit Securities Fraud)

                              0-5 Years Imprisonment
                               NMT $250,000 fine
                              3 years supervised release
                              $100 special assessment

                       Ct: 14 15 U.S.C. §§ 78j(b) and 78ff and 18 U.S.C.§ 2
                              (Securities Fraud and Aiding and Abetting)

                              0-20 Years Imprisonment
                              $5,000,000 Fine
                              3 Years Supervised Release
                              $100 Special Assessment

                       Ct:15 18 U.S.C.§ 1349
                              (Conspiracy to Commit Wire Fraud)

                              0-20 years imprisonment
                               NMT $250,000 fine
                              3 years supervised release
                              $100 special assessment

                   Cts: 16-19 18 U.S.C.§ 1028A(a)(l)
                              (Aggravated Identity Theft)

                              2-8 Years Imprisonment-NLT 2 Years Consecutive to Any
                                    Sentence for Counts 13-15
                               NMT $250,000 fine
                              3 years supervised release
                              $100 special assessment
        Case 2:19-cr-00026-ABJ Document 28 Filed 05/24/19 Page 23 of 23




TOTALS:                       2-53 Years Imprisonment
                              Up To $6,500,000 Fine
                              3 Years Supervised Release
                              $700 Special Assessment

AGENT:                        Tim Pikas, DOI-OIG
                              Sonia Hacker, USPIS

AUSA:                         Eric J. Heimann, Assistant United States Attorney

ESTIMATED TIME OF
TRIAL:                        10 days

WILL THE GOVERNMENT
SEEK DETENTION IN THIS
CASE:                         No


ARE THERE DETAINERS
FROM OTHER
JURISDICTIONS:                No
